Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated August 27, 2008 (including amendments thereto) with respect to the Common Stock of MBIA Capital/Claymore Managed Duration Investment Grade Municipal Fund.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 9, 2010 WESTERN INVESTMENT LLC By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT HEDGED PARTNERS L.P. By: Western Investment LLC General Partner By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. By: Western Investment LLC General Partner By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT TOTAL RETURN FUND LTD. By: Western Investment LLC Investment Manager By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member /s/ Arthur D. Lipson ARTHUR D. LIPSON
